Citation Nr: 0006547	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-17 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO), which denied the benefit sought on 
appeal.   
 
A March 1997 rating decision assigned the veteran's PTSD a 
total disability rating under 38 C.F.R. § 4.29 (1999).  That 
rating was made effective from October 22, 1996, the date of 
an informal claim for an increase based on hospitalization 
beginning that date.  That rating decision also assigned a 50 
percent evaluation effective from December 1, 1996.  The 
veteran later appealed the September 1997 rating decision 
that continued the 50 percent evaluation.  Subsequently, in a 
September 1998 statement of the case, the RO assigned a 70 
percent evaluation, effective from December 1, 1996.  

There is no indication that the veteran has withdrawn his 
appeal for an increased rating for his PTSD.  On a claim for 
an original or increased rating, the appellant will generally 
be presumed to be seeking the maximum benefit allowed by law. 
Therefore, it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the 
issue before the Board here is entitlement to a rating in 
excess of 70 percent for PTSD from December 1, 1996. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's claim has been obtained.

2.  The service-connected PTSD is productive of 
incapacitating symptoms resulting in total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for post-traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.125, 4.130, Diagnostic Code 
9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim). The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with 38 C.F.R. § § 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1999).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1999).  Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

Effective November 7, 1996, VA amended several sections of 
the Rating Schedule in order to update the portion pertaining 
to mental disorders, to ensure that current medical 
terminology and unambiguous criteria are used.  38 C.F.R. §§ 
4.125 to 4.130.  The changes included redesignation of § 
4.132 as § 4.130 and the revision of the newly redesignated § 
4.130.  Also effective November 7, 1996, the general rating 
formula for mental disorders was replaced with different 
criteria.  And, in some instances the nomenclature employed 
in the diagnosis of mental disorders was changed to conform 
with the Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV), replacing DSM-III-R.  Where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  The Board notes, however, that the RO 
received the veteran's claim in December 1996, after the new 
regulations became effective.  Therefore, only the revised 
regulations apply here.

Under the general rating formula for mental disorders, a 100 
evaluation is assigned when a mental disorder results in 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  

The Board has reviewed the evidence of record for the 
veteran's service-connected PTSD.  The recent clinical record 
includes VA and private medical records of treatment, and the 
reports of VA examinations in January 1997 and November 1998.  
In light of the reasoning set forth below and resolving 
reasonable doubt in the veteran's favor, the Board is of the 
opinion that a disability evaluation of 100 percent is 
warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The veteran served in combat with a specialty of rifleman in 
Vietnam.  While in Vietnam his awards include Vietnam 
Campaign Medal with device; Vietnam Service Medal with one 
star; Combat Action Ribbon; and Rifle Marksman Badge. He 
received training during service in land mine warfare and NCO 
small unit leadership.  He filed his initial claim for 
service connection for PTSD in December 1996.

The veteran was hospitalized by VA for approximately one 
month from October to November 1996 for complaints of severe 
PTSD symptoms, which on examination were found to include 
auditory, visual and olfactory hallucinations of Vietnam.  
The discharge summary report contains diagnoses of PTSD and 
severe alcohol dependence.  The report indicated that the 
veteran's stress related to Vietnam combat.  The report 
recorded a global assessment of functioning (GAF) of 60.

During a January 1997 VA examination, the veteran reported 
that he had made substantial changes to his lifestyle since 
1987, and for the last five years had lived on a remote hill 
in Jamaica in a cabin with an outside kitchen and bathroom.  
He had gotten rid of all of his material possessions in an 
attempt to live a more spiritual life and as an act of 
rebellion against society.  He reported that he came back to 
the United States about three times per year to work and make 
money in a temporary position.  He reported that he found 
employment very stressful, and indicated that he would have 
to psyche himself up when he went to a job.  However, after 
ten days, he would feel rattled by the noises, became 
irritable and verbally aggressive, and frequently had 
flashbacks.  He reported that he recently was asked to leave 
a job after four weeks because he had become verbally 
aggressive.  He reported that he generally did not work past 
three weeks because of his problems.  He complained that his 
mood was angry and depressed.  He complained of having 
suicidal ideation but denied any intent or plan to act on 
this.  He complained of hyperarousal and startle responses, 
as well as nightmares, night sweats, loss of appetite, 
decreased concentration and occasional olfactory 
hallucinations regarding Vietnam.  He reported emotional 
lability, and intrusive distressing recollections of his 
combat experiences.  

During examination, the examiner found the veteran to be 
alert, fully oriented and cooperative during the interview.  
He dressed in an unkempt manner, with dirty pants, dirty 
hands, and a scraggly beard and long dreadlocks.  His 
thoughts were logical, organized and productive.  There was 
some evidence of delusion, in that the veteran compared 
himself to Christ, and complained of olfactory 
hallucinations.  His affect was blunted and did not reflect 
complaints of anger and depression.  His memory appeared 
intact.  The examiner concluded that the veteran continued to 
meet the diagnostic criteria for PTSD in that he persistently 
re-experienced trauma-related stimuli, persistently avoided 
such stimuli, experienced a numbing of general 
responsiveness, and experienced symptoms of hyper-arousal.  
The examiner also noted that daily use of marijuana and 
occasional alcoholic binges were also problematic.  The 
report contains diagnoses of PTSD, cannabis abuse, and 
history of alcohol abuse.  The report recorded a GAF of 51.

Private medical records from April 1997 through September 
1997 reflect treatment during that time for complaints of 
PTSD symptoms.  An April 1997 intake sheet reflects that the 
veteran reported he was unemployed and in despair, and that 
he felt depressed and was irritable and critical of his wife.  
He reported nightmares of Vietnam, and panic attacks.  The 
clinical impression at that time indicated that there was 
evidence of symptoms including reexperiencing trauma, social 
isolation, anxiety attacks, nightmares, emotional numbing and 
depression.  On this basis the diagnosis was PTSD.  In a July 
1997 statement, George J. Kamps, ACSW, CICSW, discussed the 
veteran's symptomatology, and opined that the veteran's PTSD 
symptoms were severely impairing him both socially and 
vocationally.

A private August 1997 disability report shows findings of 
mental status evaluation and psychometric appraisal.  That 
report concluded with an assessment that the veteran appeared 
to meet the criteria for PTSD, with a very sporadic work 
history over the previous several years; a history of alcohol 
dependence, in partial sustained remission; and a history of 
cannabis abuse.  The examiner opined that the veteran was 
considered extremely socially isolated, and in physical 
appearance was quite unkempt and antisocial.  The report 
contains diagnostic impressions of PTSD, chronic, delayed 
onset; major depression, recurrent, moderate; cannabis abuse; 
and alcohol dependence, sustained, partial remission.  The 
report recorded a GAF of 51, presently; and 58 in the past 
year.

A private September 1997 report of functional capacity 
assessment noted that the veteran presented with diagnoses of 
PTSD; major depression, moderate; and severe alcohol 
dependence and cannabis abuse.  The examiner noted that the 
veteran only recently started treatment, and had a good work 
history with 20 years of substantial earnings working as an 
itinerant boilermaker, in-between extensive stays living in 
Jamaica.  The examiner recorded that the veteran displayed 
both a "damaged veteran" persona as well as that of a 
Jamaican islander, either of which he was able to switch on 
and off at will.  He was abusive to his family while being 
helpful with natives in Jamaica.  The report noted findings 
from recent testing, which showed that the veteran was found 
to be of average intelligence, and his memory and his 
concentration were intact.  His affect did not reflect his 
claimed rage and depression.  

VA medical records show that the veteran was hospitalized for 
a PTSD program in October and November 1997.  During that 
hospitalization, the veteran underwent an initial 
psychological evaluation in November 1997.  He reported 
symptoms of PTSD, anxiety and depression; and reported 
experiencing confusion, flashbacks, and panic attacks from 
his time in Vietnam.  On mental status examination, he was 
alert, cooperative and oriented.  He manifested a flat 
affect, with depressed mood.  No current hallucinations or 
delusions were noted, but some paranoid ideations were shown.  
He had mild short-and long-term memory impairment.  He denied 
any current suicidal or homicidal ideation.   The evaluation 
report contains diagnostic impressions of PTSD; cannabis 
abuse; alcohol abuse; depressive disorder not otherwise 
specified.  The report indicated that the veteran was 
homeless, unemployed, had inadequate social support.  The 
initial psychological evaluation report shows a GAF of 30 (on 
admission).  At the end of the veteran's hospitalization, the 
November 1997 final summary report recorded a GAF of 50.  

During an October 1998 hearing, the veteran testified 
regarding his PTSD related symptomatology and its affect on 
his life.  

During a November 1998 VA examination, the veteran reported 
that he and his wife were living together in an apartment, 
and he had been out of work for two years.  He reported using 
marijuana and that he was an alcoholic but had not drank 
alcohol for three years.  He described himself as impatient 
and intolerant, and said that he did not like the person he 
had become.  He discussed how he had asked his wife to kill 
him.  He discussed difficulties he had with employment.  He 
became rattled when people called regarding a job, and it was 
hard to work for people he did not respect.  He indicated 
that he was able to work only because in working for a union, 
he was able to work with different people for short time 
periods needed to perform a specific temporary boiler job.  

On objective examination, he was found to be dressed in torn 
and dirty jeans, with beard and long hair seemingly pasted 
together into braids.  He had an unusual appearance.  He was 
found to be rational, coherent, logical, relevant and goal 
directed in thought.  He portrayed himself as isolated and 
unable to tolerate or trust others who could control his 
life.  The examiner indicated that the veteran appeared to be 
nonconforming in appearance and lifestyle; and did not report 
severe experiences of mood disorder or psychotic phenomenon.  
The veteran complained of feeling tense and reported 
recurrent stomach problems for years.  He indicated that he 
had some difficulties in short and long-term memory.  He 
appeared to be functional cognitively, effective in 
communication; and capable of relating to others, in a non-
threatening, understanding, and tolerant setting.  He denied 
suicidal thoughts and tensions.  He was concerned about 
possibly losing control of his anger with his wife.  The 
report contains diagnoses of chronic, moderate PTSD; cannabis 
abuse; and alcohol abuse by history, in good remission.  The 
report recorded a GAF of 51.

There are various private and VA medical records reflecting 
treatment in the late 1990's through December 1998 for 
different medical conditions and disorders.  There are also 
several lay statements attesting as to the veteran's 
psychiatric symptomatology.  In a statement from his wife, 
she indicated that he had bouts of explosive anger, would 
scream in his sleep and had night sweats.  She attested that 
due to his anger, he had lost all of his friends and avoided 
going to the grocery store.  They had no meaningful 
conversations, and she described the veteran's very poor 
relationships within his family due to his symptoms.  In 
statements from two people he dealt with when he had worked, 
they indicated that the veteran did not get along with fellow 
workers and had verbal confrontations with them and 
supervisors, leading to dismissal from jobs.  His violent 
nature also resulted in early terminations from many jobs.  
Generally, his inability to conform placed a heavy burden on 
co-workers that affected the completion of jobs. 

After a careful review of the record, and after resolving 
reasonable doubt in the veteran's favor, it is the judgment 
of the Board that the record supports a 100 percent 
evaluation for his service-connected PTSD.  In this regard, 
the Board has taken careful note of the medical opinion that 
the veteran's PTSD includes symptoms that were severely 
impairing him socially and vocationally.  The veteran's 
symptoms have included auditory, visual and olfactory 
hallucinations about Vietnam; nightmares and night-sweats; 
flashbacks and intrusive distressing recollections of 
Vietnam; hyperarousal and startle responses; suicidal 
ideation; a socially isolated and antisocial lifestyle; and 
difficulties with employment and family relations. 

As recently as 1997, he underwent hospitalization in a PTSD 
treatment program, when he was described as homeless and 
unemployed, and that he manifested a flat affect with 
depressed mood.  At that time he had some paranoid ideations, 
showed mild short-and long-term memory impairment; and was 
assigned a GAF of 30 on initial psychological evaluation.  
During the November 1998 VA examination, the most recent GAF 
of 51 was recorded.  During that examination he was diagnosed 
with chronic, moderate PTSD.  Even during that examination, 
however, he discussed his difficulties with employment, and 
how he had asked his wife to kill him.  

The record shows that the veteran has trouble with social 
functioning, and difficulty with people and relationships, 
which has led to vocational and family relationship 
difficulties.  The record indicates that he has great 
difficulty, if possible at all, in holding a job, and that he 
was only able to work due to the nature of his union 
membership.  Through his union membership, from which he 
apparently could not be fired, he was assigned short-term 
contract jobs with different contractors to work on specific 
boilers away from home.  The record indicates that these jobs 
generally ended after a few weeks with dismissal, due to his 
PTSD related anger and other antisocial symptoms.  It is 
apparent from the record that the veteran would have great 
difficulty in holding a permanent position due to the 
severity of his PTSD symptoms.  In fact, at his November 1998 
examination, he had been out of work for two years.  Lay 
statements from his wife and others have attested to his 
unpredictable and potentially explosive behavior.  

Even his consistent personal appearance at VA examinations, 
which was quite unkempt and antisocial, with torn and dirty 
jeans, and beard and long hair seemingly pasted together into 
braids, reflects an inability to perform basic activities of 
daily living including maintenance of personal hygiene.  His 
grossly inappropriate behavior both occupationally and 
socially, has been severely destructive to both his 
occupational pursuits and family and other social 
relationships.  The GAF for his PTSD has been recorded 
recently as low as 30 in 1997, which reflects behavior 
considered influenced by delusions or hallucinations, or 
serious impairment in communications, or an inability to 
function in most areas.  

On review of the entire record, the Board finds that the 
veteran's symptomatology is productive of incapacitating 
symptoms resulting in total occupational and social 
impairment.  Therefore, after reviewing the total clinical 
record and resolving any remaining reasonable doubt in the 
appellant's favor, a 100 percent evaluation is assigned.


ORDER

A 100 percent rating for post-traumatic stress disorder, is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.




		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals

 

